Citation Nr: 1519684	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-28 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for endocarditis.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel







INTRODUCTION

The Veteran had active service from April 2002 to July 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

A review of the Veteran's electronic claims file revealed nothing further pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claims of entitlement to service connection for endocarditis.
	
Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303(2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Here, the Veteran has claimed that he developed a heart condition, endocarditis, during military service.  To this effect, the Veteran has stated, and the service treatment records support, that there were no notations regarding any indication of a heart condition at entry to service in 2002.  The Veteran also reports that when he had his wisdom teeth extracted in 2006, while on active duty he became ill for 2 weeks thereafter and doctors determined that it was due to a heart defect.  When the Veteran attempted to reenlist in 2009, he was denied to his heart defect.

VA outpatient treatment records reveal that the Veteran has been treated for his heart condition, diagnosed as bicuspid aortic valve with mild sclerosis and moderate calcification of the anterior annulus, which has been asymptomatic, with annual echocardiograms for monitoring.

The Veteran was provided with a VA examination in October 2010.  At this examination, upon a review of the Veteran's medical records, interview, and objective testing, the examiner diagnosed the Veteran with a congenital membranous ventricle septal defect with aneurysm information with aortic valve disease with moderate aortic insufficiency and heart murmur with normal heart function.  The examiner also found that the Veteran may have had endocarditis in 2006, but it was not possible to tell from the medical evidence that existed at that time and it appears to have resolved.  No opinion regarding etiology or aggravation was provided.

The Board particularly notes that, while the VA examiner provided a supported diagnosis for the Veteran's heart, it is not clear which parts of the diagnosis are congenital and which ones are not.  For instance, it is unclear whether the "congenital" qualifier refers only to the "membranous ventricle septal defect" or also includes the "aneurysm information with aortic valve disease with moderate aortic insufficiency and heart murmur with normal heart function," as that part of the diagnosis is preceded by the qualifier "with," thereby denoting that it may be a separate condition.  Additionally, this issue is not further resolved by the Veteran's outpatient treatment records, as they do not refer to his heart condition, or any part of it, as congenital.  As such, the Veteran should be afforded a new VA examination in order to ascertain the current diagnosis(ses) for the Veteran's heart condition and determine if any or all of such findings can be attributed to a congenital defect or disease.

Service connection is not allowed for a congenital defect or for aggravation of a congenital defect as congenital defects are not considered to be injuries or diseases within the meaning of the statue.  38 C.F.R. § 3.303(c).  Service connection is possible if a disease or injury is superimposed over the congenital or developmental defect during service and there is a resultant disability.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991); VAOPGCPREC 82-90. 

"Congenital defects" are treated differently than "congenital diseases" in the context of VA disability compensation.  A defect differs from a disease in that the former is "more or less stationary in nature" while the latter is "capable of improving or deteriorating."  See Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009); VA Gen. Coins. Prec. 82-90 at p. 2.  More importantly "congenital defects" are excluded from the list of qualified diseases or injuries.  Therefore, VA disability compensation may only be awarded in the event that an additional, service-connected disability is superimposed upon a congenital defect.  Id.  In contrast, "congenital diseases" are directly compensable and VA disability compensation may be awarded if a congenital disease is aggravated by a claimant's military service.  Id.

If it is determined that the Veteran's heart condition, or part thereof, is not congenital, an opinion should be provided in regard to etiology to military service, to include consideration of the Veteran's in-service complaints and treatment.  

If it is determined that the Veteran's heart condition, or part thereof, is congenital, an opinion should also be provided regarding whether an additional, service-connected disability is superimposed upon a congenital defect.  Additionally, it should also be determined if the Veteran's congenital condition is actually a congenital disease, as opposed to a defect, and, therefore, requiring additional consideration as to whether that disease has been aggravated beyond its natural progression by the Veteran's military service.
 
Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability at issue. After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After any additional evidence has been associated with the claims file, the Veteran should be afforded an examination with a qualified physician in order to determine a current diagnosis and etiology for his claimed heart condition. The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. The examiner must consider the Veteran's lay testimony in rendering a decision.  

The examiner should provide all current diagnoses for the Veteran's heart condition and include a discussion regarding whether any parts or all of such condition is congenital.  In so doing, if it is determined that the Veteran's condition is congenital, the examiner is further asked to clarify whether the Veteran's heart condition is a congenital defect or a congenital disease.

For any diagnoses of the Veteran's heart condition that are determined to be a congenital disease, the examiner is asked to provide an opinion as to whether it is as least as likely as not (50 percent or greater probability) that such congenital disease was aggravated beyond its natural progression by the Veteran's military service, to include any events, injuries, or illnesses therein. 

For any diagnoses of the Veteran's heart condition that are determined to be a congenital defect, the examiner is asked to provide an opinion as to whether it is as least as likely as not (50 percent or greater probability) a superimposed disability on such congenital defect was acquired during service.

For any diagnoses of the Veteran's heart condition that are determined not to be congenital, the examiner is asked to provide whether it is as least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed heart condition was caused or incurred in military service. 

The examiner must take the Veteran's lay statements into account. A complete rationale for all opinions must be provided, to include citations to relevant medical authority where necessary.

3. Notify the Veteran that it is his responsibility to 
report for any scheduled examination and to cooperate
in the development of the claim, and that the
consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

4. Review the examination report to ensure that it is in 
complete compliance with the directives of this remand. 
If the report is deficient in any manner, the AMC must 
implement corrective procedures. Stegall v. West, 11 Vet. 
App. 268 271 (1998).

5. After the development requested above has been completed, the record should again be reviewed. If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




